Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 2/8/2021, and is a Final Office Action. Claims 1-12 are pending in the application. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 , 5-6, 8, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable in view of Degani (20150286371) in further view of Gasparine (20120330735).
	As per Claim 1, Degani teaches:
	a user terminal comprising an input controller, a management controller, a display controller, and a feedback controller, wherein: the input controller, the management controller, the display controller, and the feedback controller are implemented by one or more processors configured to execute instructions in a nontransitory computer-readable medium;   (at least para 51 – computer 
	the input controller is configured to generate an acquaintance discount code based on a user selection of a sequence of blocks displayed on the user terminal, wherein each of the blocks includes one of a character, a figure, and a picture;    (the controller represents a functional element, implemented by a generic computing processor, that performs the claimed limitation. Creating promotional content – at least para 28, which includes recommendations/offers/coupons/discounts – at least para 70, therefore generating an “acquaintance discount code”, based on a user-selected sequence of blocks:  at least: para 78, 80-81, 85; at least para 51: computing processor that performs the claimed limitations. )
	the input controller is configured to recognize information of the acquaintance discount code;  (the controller represents a functional element, implemented by a generic computing processor, that performs the claimed limitation. at least abstract: content analysis, para 78, 80-81)
	the management controller is configured to determine that the input controller recognized the information to generate the acquaintance discount code of the user, and the management controller is configured to store and manage the acquaintance discount code;   (the controller represents a functional element, implemented by a generic computing processor, that performs the claimed limitation. at least: abstract,  para 78, 80-81, 85; “managing” the discount code represents, in its broadest reasonable interpretation, storing the code so that it can be used. at least para 25 – storing the discount codes)
	the display controller is configured to display the acquaintance discount code generated by the management controller on a screen of the user terminal;  (the controllers represent functional elements, implemented by a generic computing processor, that perform the claimed limitations. at least fig2-3 and associated text, fig8-9 and associated text)

	the feedback controller is configured to display feedback when the acquaintance discount code is received using a second terminal and an item is purchased using the second terminal and the acquaintance discount code, wherein the feedback includes one or more pieces of application information of the acquaintance discount code.   (at least fig6 and associated text, abstract: ‘If a promotion shared by one user is redeemed by another, the sharing user may be rewarded’, para 18: ‘This informs the sharing user that a promotion he or she shared has been redeemed. Information identifying the reward may also be provided to the first consumer devices upon receipt of a query from the first consumer devices.’)
It would have been obvious for someone skilled in the art at the time of the filing to modify Degani’s existing features, with Gasparine’s feature of the feedback controller is configured to display feedback when the acquaintance discount code is received using a second terminal and an item is purchased using the second terminal and the acquaintance discount code, wherein the feedback includes one or more pieces of application information of the acquaintance discount code, to inform the sharing user when a promotion that he/she has shared was redeemed – Gasparine, abstract.
	As per Claim 3, Degani in view of Gasparine teach:
when the acquaintance discount code is used to purchase the item, the feedback controller is further configured to provide rewarding revenue to the user.  (Gasparine, at least: abstract, para 8-9)
	As per Claim 5, Degani in view of Gasparine teach:
a reception display controller configured to display information of the acquaintance discount code on the screen, wherein the second terminal receives the acquaintance discount code, and wherein the reception display controller is implemented by the one or more processors.  (the controller represents a functional element, implemented by a generic computing processor, that performs the claimed limitations. Gasparine, at least para 9 : receive interaction data from second consumer devices, para 18: nd consumer devices) taught by Gasparine is construed to include data related to when the 2nd terminal receives the promotion.)               As per Claims 6, 11, Degani teaches a system and computer-readable medium comprising:
	generating an acquaintance discount code based on a user selection of a sequence of blocks displayed on the user terminal, wherein each of the blocks includes one of a character, a figure, and a picture;    (Creating promotional content – at least para 28, which includes recommendations/offers/coupons/discounts – at least para 70, therefore generating an “acquaintance discount code”, based on a user-selected sequence of blocks:  at least: para 78, 80-81, 85; at least para 51: computing processor that performs the claimed limitations. )
	recognizing information of the acquaintance discount code; (at least abstract: content analysis, para 80-81, 78, 85)
generating the acquaintance discount code of the user in response to recognizing the information (at least: abstract, para 78, 80-81, 85; “managing” the discount code represents, in its broadest reasonable interpretation, storing the code so that it can be used. at least para 25 – storing the discount codes)
	displaying the acquaintance discount code on a screen of the user terminal;  (at least fig2-3 and associated text, fig8-9 and associated text)
	storing and managing the acquaintance discount code of the user;  (at least: abstract, para 78, 80-81; “managing” the discount code represents, in its broadest reasonable interpretation, storing the code so that it can be used. at least para 25 – storing the discount codes)

	providing feedback when the acquaintance discount code is received by a second terminal and an item is purchased  using the second terminal and the acquaintance discount code, wherein the feedback includes application information of the acquaintance discount code to the user through one or more information.	 (at least fig6 and associated text, abstract: ‘If a promotion shared by one user is redeemed by another, the sharing user may be rewarded’, para 18: ‘This informs the sharing user that a promotion he or she shared has been redeemed. Information identifying the reward may also be provided to the first consumer devices upon receipt of a query from the first consumer devices.’)
It would have been obvious for someone skilled in the art at the time of the filing to modify Degani’s existing features, with Gasparine’s feature of providing feedback when the acquaintance discount code is received by a second terminal and an item is purchased  using the second terminal and the acquaintance discount code, wherein the feedback includes application information of the acquaintance discount code to the user through one or more information., to inform the sharing user when a promotion that he/she has shared was redeemed – Gasparine, abstract.
As per Claim 8, Degani in view of Gasparine teach:
providing rewarding revenue when the acquaintance discount code is used to purchase the item. (Gasparine, at least: abstract, para 8-9)
As per Claim 10, Degani in view of Gasparine teach:
displaying information of the acquaintance discount code on the screen of, wherein the second terminal receives the acquaintance discount code (Gasparine, at least para 9 : receive interaction data from second consumer devices, para 18: a notification may be transmitted to the first consumer device after the interaction data is received; para 91- “While various embodiments of the invention have been described, it will be apparent to those of ordinary skill in the art that many more embodiments and implementations are possible that are within the scope of this invention.”, and therefore the promotion nd consumer devices) taught by Gasparine is construed to include data related to when the 2nd terminal receives the promotion.)              As per Claim 12, Degani teaches:
	a user terminal comprising one or more processors configured to execute instructions in a nontransitory computer-readable medium, wherein the instructions include:;   (at least para 51 – computer processor that performs the claimed limitations; the controllers represent functional elements, implemented by a generic computing processor, that perform the claimed limitations.)
	generating an acquaintance discount code based on a user selection of a sequence of blocks displayed on the user terminal, wherein each of the blocks includes one of a character, a figure, and a picture;    (Creating promotional content – at least para 28, which includes recommendations/offers/coupons/discounts – at least para 70, therefore generating an “acquaintance discount code”, based on a user-selected sequence of blocks:  at least: para 78, 80-81, 85; at least para 51: computing processor that performs the claimed limitations. )
Degani fails to teach the remaining limitation. However, Gasparine teaches:
selecting one or more target terminals;  (at least: abstract, fig6 and associated text – “identify recipient user(s)”)
transmitting the acquaintance discount code and a link unit associated with the acquaintance discount code to the one or more target terminals;  (at least: abstract, fig6 and associated text – identify recipient and transmit promotion to recipient device; para 54 – ‘On some consumer devices, a consumer may visit a merchant's website or call a merchant directly from the promotion 304, such as by engaging a button, link, or the like presented with the promotion 304.’, i.e. transmitting a link associated with the promotion)
	in response to receiving feedback indicating the one or more target terminals used the acquaintance discount code to purchase one or more items: displaying a notification corresponding to a 
It would have been obvious for someone skilled in the art at the time of the filing to modify Degani’s existing features, with Gasparine’s feature of selecting one or more target terminals;  transmitting the acquaintance discount code and a link unit associated with the acquaintance discount code to the one or more target terminals;  in response to receiving feedback indicating the one or more target terminals used the acquaintance discount code to purchase one or more items: displaying a notification corresponding to a purchase of the one or more items, to inform the sharing user when a promotion that he/she has shared was redeemed – Gasparine, abstract.
Degani in view of Gasparine further teach:
incrementing a reward value count, wherein the reward value corresponds to a frequency in which the one or more target terminals used the acquaintance discount code to purchase at least one item from among the one or more items. (Gasparine: at least: abstract, para 8-9; each time the recipient user uses the promotion to make a purchase, the sender of the promotion receives a reward. This is construed as the claimed limitation.)

Claims 2, 4, 7, 9 are rejected under 35 U.S.C. 103 as being unpatentable in view of Degani (20150286371) in further view of Gasparine (20120330735), in further view of Shiffert et al. (20160203522).
	As per Claim 2, Degani in view of Gasparine fail to teach the claimed limitation. However, Shiffert teaches:

	the display controller is further configured to display information of the acquaintance discount code on a page among a plurality of pages of the shopping-providing website   (at least fig12 and associated text)
It would have been obvious for someone skilled in the art at the time of the filing to modify Degani’s existing features, combined with Gasparine’s feature, with Shiffert’s feature of the acquaintance discount code is used on a shopping-provided website /the display controller is further configured to display information of the acquaintance discount code on a page among a plurality of pages of the shopping-providing website, to allow offers to be redeemed online – Shiffert, para 29.
	As per Claims 4, 9, Degani in view of Gasparine fail to teach the claimed limitation. However, Shiffert teaches:
	the acquaintance discount code is used on a shopping-providing website; an input area to input the acquaintance discount code is displayed on a page among a plurality of pages of the shopping-providing website.  (at least para 29)
It would have been obvious for someone skilled in the art at the time of the filing to modify Degani’s existing features, combined with Gasparine’s feature, with Shiffert’s feature of the acquaintance discount code is used on a shopping-providing website; an input area to input the acquaintance discount code is displayed on a page among a plurality of pages of the shopping-providing website, to allow offers to be redeemed online – Shiffert, para 29.
As per Claim 7, Degani in view of Gasparine fail to teach the claimed limitation. However, Shiffert teaches:
	the acquaintance discount code is used on a shopping-provided website  (at least para 29)
	the acquaintance discount code is displayed on a page among a plurality of pages of the shopping-providing website.   (at least fig12 and associated text)



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:
				
				The 35 USC 101 rejection has been overcome.
	In response, Examiner agrees. The 35 USC 101 rejection has been overcome, and has been withdrawn.

				
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kambiz Abdi can be reached on (571) 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
3/17/2021